IN THE COURT OF APPEALS OF IOWA

                                  No. 16-2146
                             Filed August 16, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEFFRY ROBERT JENSEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Timothy

O’Grady (plea) and Gregory W. Steensland (sentencing and resentencing),

Judges.



      A defendant appeals the district court’s decision at resentencing,

challenging the district court’s rejection of plea agreements and imposition of

consecutive sentences. AFFIRMED.



      Marti D. Nerenstone, Council Bluffs, for appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Tabor and McDonald, JJ.
                                         2


TABOR, Judge.

       For the second time, Jeffry Jensen appeals his nine-year indeterminate

prison sentence. After our supreme court decided State v. Hill, 878 N.W.2d 269,

275 (Iowa 2016), requiring district courts to give specific reasons for imposing

consecutive terms, we remanded his case for resentencing.               After giving

reasons, the district court imposed the same sentence. Jensen again appeals,

claiming (1) counsel at the original sentencing was ineffective for not objecting to

the court’s rejection of his plea agreements, (2) the court erred in declining to

follow the plea agreements at either the original sentencing or resentencing, and

(3) the court failed to properly state its reasons for imposing consecutive

sentences.

       We decline to address Jensen’s claims to the extent they relate to the

original sentencing hearing.    Jensen raised these challenges in his previous

appeal, and we rejected them. See State v. Jensen, No. 15-2172, 2016 WL
5931033, at *3 (Iowa Ct. App. Oct. 12, 2016).          Under the law-of-the-case

doctrine, “the legal principles announced and the views expressed by a reviewing

court in an opinion, right or wrong, are binding throughout further progress of the

case upon the litigants, the trial court and this court in later appeals.” State v.

Ragland, 812 N.W.2d 654, 658 (Iowa 2012). We decline to reconsider these

claims of error.

       We also reject Jensen’s claim the district court erred in not following the

plea agreements at resentencing. As we stated in in his first appeal:

       This argument is without merit. The written agreements in these
       cases stated Jensen’s guilty pleas were “not contingent” on the
       court’s acceptance of the State’s sentencing concessions. See
                                           3


       Iowa R. Crim. P. 2.10(2) (permitting but not requiring parties to
       condition plea agreement on court’s concurrence to the charging or
       sentencing concessions). At the plea hearing, both defense
       counsel and the district court noted “that sentencing is open”—
       indicating the court was not bound by either party’s
       recommendations.

Jensen, 2016 WL 5931033, at *3. Accordingly, the district court was not bound

by the plea agreements at resentencing as Jensen asserts. Moreover, as the

State points out, the district court lacked the authority to revisit the provisions of

the plea agreements at resentencing because Jensen’s case was remanded for

the limited purpose of determining “whether the sentences should run

consecutive or concurrent and provid[ing] reasons for [that] decision.” Id. at *4;

see also State v. Pearson, 876 N.W.2d 200, 204 (Iowa 2016) (noting that on

remand, a district court “is limited to do the special thing authorized by this court

in its opinion, and nothing else” (citation omitted)).

       Finally, contrary to Jensen’s claim, the resentencing court provided

adequate reasons for imposing consecutive terms.            We review sentencing

decisions for correction of errors at law. See State v. Formaro, 638 N.W.2d 720,

724 (Iowa 2002). Sentences that conform to the statutory limits are “cloaked with

a strong presumption in [their] favor, and will only be overturned for an abuse of

discretion or the consideration of inappropriate matters.” Id. A district court must

state with specificity its rationale for imposing consecutive sentences, but “in

doing so the court may rely on the same reasons for imposing a sentence of

incarceration.” Hill, 878 N.W.2d at 275.

       At resentencing, the district court stated:

             I would also inform you that these sentences are being run
       consecutively because of your need for and the likelihood to
                                       4


      achieve rehabilitation, because of society’s protection from further
      offenses by you and others, because of my personal review of the
      facts and circumstances in this case, and because of the continuing
      nature of your criminal activity and the chronology of events as they
      occurred in each of the incidents for which you entered a plea of
      guilty.

Because the court targeted its rationale to the imposition of consecutive

sentences, Jensen’s challenge fails.   See id.; see also State v. Barnes, 791
N.W.2d 817, 828 (Iowa 2010) (noting reasons “need not be detailed, [but] at least

a cursory explanation must be provided” (citation omitted)). We affirm Jensen’s

convictions and sentences.

      AFFIRMED.